Citation Nr: 0424569	
Decision Date: 09/07/04    Archive Date: 09/15/04

DOCKET NO.  02-21 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
deviated septum, described as facial disfigurement, residuals 
of traumatic nasal fracture.

2.  Entitlement to a compensable rating for a chronic throat 
infection 

3.  Entitlement to a compensable rating for dermatophytosis 
of both feet.

4.  Entitlement to a compensable rating for vascular 
insufficiency of the toes of both feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


INTRODUCTION

The veteran served on active duty from January 1946 to 
December 1948.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The veteran's motion to advance his case on the docket was 
granted under the provisions of 38 U.S.C.A. § 7107 and 38 
C.F.R. § 20. 900(c).

The appeals for entitlement to increased ratings for facial 
disfigurement, residuals of traumatic nasal fracture, and for 
dermatophytosis of both feet are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if further action is required on his part.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of the claims decided herein and has 
notified him of the information and evidence necessary to 
substantiate these claims.

2.  The veteran's throat disorder is not shown to be 
currently productive of symptomatic residuals.

3.  The vascular insufficiency of the veteran's toes is 
productive of complaints of tingling, pain, and burning; 
recent examinations have been negative for impairment and 
tests have been normal.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for a throat 
disorder are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. Part 4, Diagnostic Code 6516 (2003).

2. The criteria for a compensable rating for vascular 
insufficiency of the toes have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 
7122 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and 
the implementing regulations apply in the instant case.  A 
review of the record shows the veteran was notified of the 
VCAA as it applies to his claims by correspondence dated in 
June 2001.

A VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  

In this case, the June 2001 VCAA notice letter provided to 
the veteran generally informed him of the evidence not of 
record that was necessary to substantiate his claims and 
identified which parties were expected to provide such 
evidence.  Although the letter did not specifically address 
the VCAA "fourth element," the Board finds that the veteran 
was otherwise fully notified of the need to give to VA any 
evidence pertaining to his claims.  In fact, 38 C.F.R. § 
3.159(b)(1), which includes this "fourth element," was cited 
in the October 2002 statement of the case.  In light of the 
actual notice provided, the Board finds that any content 
deficiency in the June 2001 notice letter was non-prejudicial 
error. 

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims. 
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  Here, because each of the 
content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  See 38 C.F.R. § 
3.159.  In this case, the veteran's service medical records 
and personnel records and all identified and authorized post-
service medical records relevant to the issue on appeal have 
been requested or obtained.  


Background.  The Board in March 1995 noted that the veteran 
had voiced complaints of irritation of his throat related to 
post nasal drip and mouth-breathing during sleep.  VA 
examinations had been positive for the presence of throat 
injection.  The Board held that the veteran's throat 
disorder, chronic injection, was proximately due to or the 
result of his service-connected postoperative residuals of 
nasal fracture.  By rating action in February 1996, the RO 
assigned a noncompensable rating for the throat disorder.

In a decision dated in April 1997, the Board found that the 
weight of the evidence indicated that the veteran did not 
actually experience frostbite of the feet in service and that 
the most credible medical evidence showed that he more likely 
experienced a thermal cold injury which involved only the 
toes and which had resulted in a decreased or absent blood 
flow to the toes.  The Board granted service connection for 
vascular insufficiency of the toes.  By rating action in May 
1997, the RO assigned a noncompensable rating for vascular 
insufficiency of the toes. 

In June 2000, the current claim for increased ratings for a 
throat disorder and vascular insufficiency of the toes was 
received.

In a VA examination in July 2000, an ENT examiner noted the 
veteran was a poor historian and it was difficult to keep him 
on track.  He was particularly bothered by an inability to 
breathe through his nose.  He was totally obstructed on the 
right side and significantly obstructed on the left side.  He 
noted the problem started as a result of two surgical 
procedures in Germany which left him with a crooked nose and 
postnasal drip.  It took him one to two hours each morning to 
clear his postnasal drainage.

The examiner noted the veteran was in no apparent distress.  
The turbinate mucosa was not particularly congested and the 
mucosa itself looked healthy.  There was no purulence, polyps 
or crusting noted.  There was no tenderness on palpation over 
the maxillary or frontal sinuses.  The oral cavity exhibited 
no suspicious appearing mucosal lesions, and the oropharynx 
was clear.  The diagnoses were saddle nose deformity, nasal 
airway obstruction, and recurring rhinosinusitis.

A respiratory examiner noted the veteran reported having a 
breathing problem because of chronic blockage in his nostrils 
caused by an injury in the past as well as chronic sinus 
problems.  He denied a history of lung disorder or breathing 
problems.  He continued to have postnasal drip and sinus 
congestion causing coughing episodes.  He denied wheezing, 
chest pain, and difficulty breathing.  The diagnosis was no 
lung disease detected.  

The veteran reported having a cold injury to his feet in 
January 1947.  He recovered with no significant residuals.  
The veteran reported a skin rash of both feet especially 
between and under the toes and mild scaly lesions appearing 
intermittently without significant symptoms.  The veteran 
denied significant skin lesions at the time of the 
examination.

The examiner noted no significant skin rashes or lesions on 
the feet.  The skin about the feet appeared healthy without 
rash or skin lesion.  However a few toenails appeared 
slightly discolored and deformed.  There was no evidence of 
exfoliation or crusting.  The final diagnoses included a 
history of dermatophytosis of the feet with no skin rash or 
lesions found.  Mild onychomycosis of some toenails of both 
feet was noted.

By rating action in October 2000 increased ratings for a 
throat disorder and vascular insufficiency of the toes were 
denied.

In VA examination report in July 2001, the veteran noted a 
recurrent skin rash around his feet, loss of hair in his legs 
and discoloration and thickening of his toenails due to 
frostbite.  He denied any other significant skin rash.  The 
examiner noted that there were no significant symptoms but 
only complaints of tingling, pain, and burning which was 
likely related to peripheral neuropathy.  No skin rash or 
dermatophytosis was noted.  Only mild onychomycosis of the 
toenails was noted.

In a July 2002 VA examination, the examiner noted that he 
previously examined the veteran in 2000 and he did not 
present any new information to review.  The veteran noted 
increased pain in the lower extremities since his last 
examination a year earlier.  He complained of numbness and 
pain in the feet and toes.   He had been diagnosed with 
peripheral neuropathy secondary to a back disorder and 
frostbite.  He also had a chronic skin disorder with scaling 
skin between the toes since his cold injury.  He had been 
examined in the past by dermatologists who diagnosed a fungal 
infection.  In 1995 he was found to have impaired circulation 
in his toes during a Doppler examination.  In 2000 similar 
testing found no significant impairment while in 2001 his 
tests were normal.  

The examiner noted that both lower extremities appeared 
healthy.  The examiner noted that in his opinion the report 
of decreased circulation in 1995 in the toes was minimal and 
has not worsened.  There was no sign of peripheral vascular 
disease in the lower extremities.   The veteran had a saddle 
nose deformity with some nasal airway obstruction.  He also 
had symptoms of chronic rhinosinusitis.

The file contains extensive VAMC treatment records as well as 
numerous claims for various disorders.  The medical records 
are essentially negative for evidence of impairment resulting 
from a chronic throat disorder or vascular insufficiency of 
the toes.

Criteria/Analysis.  Under applicable criteria, disability 
evaluations are determined by the application of a schedule 
of ratings, which is based on average impairment of earning 
capacity.  Generally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  38 C.F.R. 
§ 4.1 (2003).  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2003).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
current diagnosis and demonstrable symptomatology.  Any 
change in the diagnostic code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 
2 Vet. App. 625, 629 (1992).  In this case, the Board has 
considered whether other diagnostic codes were more 
appropriate than those used by the RO.  See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995).  

a.  Entitlement to a compensable rating for a throat 
disorder.   The veteran's service connected throat disorder 
is currently rated as 0 percent disabling under Diagnostic 
Code 6516.  The veteran's throat disorder is not specifically 
addressed in the rating schedule.  Conditions, which are not 
specifically listed in the rating schedule may be rated by 
analogy to other conditions.  38 C.F.R. § 4.20.  Pursuant to 
38 C.F.R. § 4.97, Diagnostic Code 6516, the RO has evaluated 
the veteran's throat disorder, by analogy to chronic 
laryngitis.  The Board finds no other code which would be 
more appropriate for rating the veteran's throat disorder.

A 30 percent evaluation is assigned when there is hoarseness 
with thickening or nodules of cords, polyps, submucous 
infiltration, or pre-malignant changes on biopsy.  A 10 
percent evaluation is warranted for chronic laryngitis with 
inflammation of the vocal cords or mucous membranes and 
hoarseness.  38 C.F.R. § 4.97, Diagnostic Code 6516.  When 
the criteria for a compensable rating of a diagnostic code 
are not shown, a zero percent rating is assigned.  38 C.F.R. 
§ 4.31.

After a review of the evidence of record, it is found that 
the evidence does not support entitlement to a compensable 
evaluation for the veteran's service-connected throat 
disorder.  The evidence of record reveals frequent complaints 
of infection and postnasal drip.  However, when the veteran 
was examined, there was no evidence of hoarseness, voice 
loss, or evidence of inflammation of the vocal cords or 
mucous membranes.  No other pertinent findings were reported.

The veteran's throat disorder is not shown to be productive 
of any impairment.  As a consequence, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim for a compensable evaluation for the service-connected 
throat disorder.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).

b.  Entitlement to a compensable rating for vascular 
insufficiency of the toes.  The RO has rated the veteran's 
toe disorder by analogy to cold injury residuals under 
Diagnostic Code 7122.  The Board notes that the evaluative 
criteria for cold injury residuals was amended effective 
January 12, 1998.  The veteran's claim for a compensable 
rating for his toe disorder was received in June 2000, thus, 
the amended criteria are for application in this case.

Diagnostic Code 7122 for cold injury residuals provides that: 
Arthralgia or other pain, numbness, or cold sensitivity (10 
percent); Arthralgia or other pain, numbness, or cold 
sensitivity plus tissue loss, nail abnormalities, color 
changes, locally impaired sensation, hyperhidrosis, or X-ray 
abnormalities (osteoporosis, subarticular punched out 
lesions, or osteoarthritis) (20 percent); Arthralgia or other 
pain, numbness, or cold sensitivity plus two or more of the 
following: tissue loss, nail abnormalities, color changes, 
locally impaired sensation, hyperhidrosis, or X-ray 
abnormalities (osteoporosis, subarticular punched out 
lesions, or osteoarthritis) (30 percent).

Note (1) following the Code provided in pertinent part, that 
amputations of fingers and toes and complications such as 
squamous cell carcinoma or peripheral neuropathy should be 
separately evaluated under other diagnostic codes.

Notes following this regulation indicated that amputations of 
fingers or toes, and complications such as squamous cell 
carcinoma at the site of a cold injury scar or peripheral 
neuropathy should be separately evaluated under other 
Diagnostic Codes.  Each affected part (e.g., hand, foot, ear, 
nose) should be rated separately, and the rating should be 
combined in accordance with sections 4.25 and 4.26. 38 C.F.R. 
§ 4.104; Diagnostic Code 7122, including Notes 1 and 2 
(effective Jan. 12, 1998).  The Diagnostic Criteria was 
provided to the veteran in the October 2002 Statement of the 
Case.

Further revisions to the rating schedule provisions governing 
evaluations for residuals of a cold injury became effective 
on August 13, 1998.  Although the rating criteria remained 
identical to the ones cited directly above, Note 1 was 
amended as follows:  Note (1) Separately evaluate amputations 
of fingers or toes, and complications such as squamous cell 
carcinoma at the site of a cold injury scar or peripheral 
neuropathy, under other diagnostic codes.  Separately 
evaluate other disabilities that have been diagnosed as the 
residual effects of cold injury, such as Raynaud's 
phenomenon, muscle atrophy, etc., unless they are used to 
support an evaluation under Diagnostic Code 7122.  38 C.F.R. 
§ 4.104, Diagnostic Code 7122, Note 1 (2002); 63 Fed. Reg. 
37,779 (1998).

The additional amendment clarifies those disabilities that 
have been diagnosed as the residual effects of cold injury, 
such as Raynaud's phenomenon, muscle atrophy, etc., should be 
separately evaluated unless they are used to support an 
evaluation under Diagnostic Code 7122.  Id.  It was also 
noted that arthralgia is but one type of pain that will 
satisfy the evaluation criterion.  63 Fed. Reg. 37779 (July 
14, 1998).  Notwithstanding, a review of the changes 
effective August 13, 1998, reveals that the changes do not 
substantially affect the application of Diagnostic Code 7122 
in this case.

In this case, the veteran claims that his toes stay cold and 
he has numbness and pain in the feet and toes.  He also has a 
chronic skin condition especially between his toes.  (As 
noted on the title page of this decision, service connection 
has been established for dermatophytosis of both feet.)  In a 
VA cold injuries examination in July 2002, the examiner noted 
the veteran underwent Doppler examinations in 1995, 2000, and 
2002.  In 1995 he was found to have impaired circulation in 
his toes.  However, in 2000 similar testing found no 
significant impairment, and in 2001 his tests were normal.  

Based on a review of the medical evidence of record, the 
Board finds that the veteran does not meet the criteria for a 
compensable rating for vascular insufficiency of the toes.  
Specifically, during the July 2002 VA medical examination, 
the examiner described the veteran's toe disorder as very 
mild and indicated that the veteran's complaints of cold feet 
and toes did not reflect significant vascular disease.  He 
further noted that, "In my opinion, the report of decreased 
circulation in his toes in 1995 was minimal and has not 
become worse since."  The Board must rely on medical 
opinions in making a determination.  In this case, the 
medical opinions do not support a higher rating for vascular 
insufficiency of the toes.

Summary.  Review of the record reveals that in the October 
2000 rating decision, the RO expressly consider referral of 
these issues to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service for the assignment 
of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
(2003).  This regulation provides that to accord justice in 
an exceptional case where the schedular standards are found 
to be inadequate, the field station is authorized to refer 
the case to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment. The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked inference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards. The U.S. 
Court of Appeals for Veterans Claims (Court) has held that 
the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.

The RO found that referral for extraschedular consideration 
was not warranted as "the disability does not present such an 
exceptional or unusual disability picture as to warrant 
referral to the Director, Compensation and Pension Service, 
because the evidence does not show a marked interference with 
employment or frequent periods of medical care."  The Board 
also finds that the record is devoid of evidence 
demonstrating that the veterans disabilities were productive 
of marked interference with work and there have been no 
recent hospitalizations due to the disabilities at issue.  
The Board further notes the veteran has not alleged that the 
throat disorder or vascular disability is productive of 
marked interference with employment or necessitated frequent 
hospitalizations.

The preponderance of the evidence is against the claims and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).


ORDER

Entitlement to a compensable evaluation for a throat disorder 
is denied.

Entitlement to a compensable evaluation for a vascular 
insufficiency of the toes of both feet is denied.


REMAND

With respect to the issues of entitlement to a rating in 
excess of 10 percent for facial disfigurement and entitlement 
to a compensable evaluation for dermatophytosis of the feet, 
the Board finds that a remand is in order.

Specifically, the Board notes that the dermatophytosis is 
rated under Diagnostic Code 7814, and that the facial 
disfigurement can be rated under Diagnostic Code 7800.  Both 
codes provide criteria for rating skin disorders.  The 
criteria for rating skin disorders were amended effective 
August 30, 2002.  See 67 Fed. Reg. 49,590 (July 31, 2002).  
The timing of this change in the regulations required the RO 
to consider whether the amended criteria are more favorable 
to the veteran than the pre-amendment criteria, to include 
separately applying the pre-amendment and amended versions to 
determine which version is more favorable.  In this case, the 
Board notes that in the October 2002 statement of the case, 
the RO did not provide the veteran with the amended rating 
criteria for skin disorders.

This case must be Remanded for the RO to reconsider the 
claims and apply the version of the law that is more 
favorable to the claimant.  In view of the foregoing, this 
case is REMANDED for the following actions:

1.  The RO should schedule the veteran 
for an examination in order to assess the 
current nature, severity, and 
characteristics of his service-connected 
facial disfigurement, residuals of 
traumatic nasal fracture, and 
dermatophytosis of the feet.  If 
possible, the examination should be 
scheduled when the veteran's 
dermatophytosis is most disabling.  Color 
photographs of both disorders must be 
taken.  The claims folder should be made 
available to the examiner for review 
before the examination.

2.  Thereafter, the RO should re-
adjudicate the issues on appeal.  If any 
benefit sought remains denied, the 
veteran and the representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include the 
applicable law and regulations considered 
pertinent to the issues (to include the 
new skin regulations), as well as a 
summary of the evidence received since 
the issuance of the October 2002 
statement of the case.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



